15-47361-mar   Doc 78   Filed 08/26/19   Entered 08/26/19 11:41:39   Page 1 of 3
15-47361-mar   Doc 78   Filed 08/26/19   Entered 08/26/19 11:41:39   Page 2 of 3
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                              Case No. 15-47361-mar

 John E. Bartley
                                                     Chapter 13
 Denise J. Bartley

 Debtors.                                            Judge Mark A. Randon

                                        PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Response to Notice of Final Cure
Payment has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on August 26, 2019 to the following:

          John E. Bartley, Debtor
          2433 North Wilson
          Royal Oak, MI 48073

          Denise J. Bartley, Debtor
          2433 North Wilson
          Royal Oak, MI 48073

          Marsall D. Schultz, Debtors’ Counsel
          marshalld.schultz@gmail.com

          Krispen S. Carroll, Chapter 13 Trustee
          notice@det13ksc.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov
                                                     Respectfully Submitted,

                                                     /s/ Molly Slutsky Simons
                                                     Molly Slutsky Simons (OH 0083702)
                                                     Sottile & Barile, Attorneys at Law
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
                                                     Attorney for Creditor




  15-47361-mar         Doc 78       Filed 08/26/19   Entered 08/26/19 11:41:39     Page 3 of 3
